UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5076


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MATTHEW TROY EVANS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:05-cr-00259-AMD-1)


Submitted:    December 17, 2009             Decided:   January 14, 2010


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


W. Warren Hamel, Alexander W. Major, VENABLE LLP, Baltimore,
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Jefferson M. Gray, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A    jury    convicted       Matthew      Evans      of    possession        of    a

firearm    after      having     previously         been    convicted        of     a    crime

punishable by more than one year, in violation of 18 U.S.C.

§ 922(g)(1)      (2006);       possession      of        body    armor      after       having

previously been convicted of a crime of violence, in violation

of 18 U.S.C. § 931(a) (2006); and possession of ammunition after

having previously been convicted of a crime punishable by more

than one year, in violation of 18 U.S.C. § 922(g)(1).                                      The

district    court     sentenced     Evans      to    a     total      of   235    months      of

imprisonment      and    Evans     now    appeals.           Finding       no     error,      we

affirm.

            Evans first challenges the district court’s admission

of evidence that he possessed scales and cellular phones at the

time of the commission of the crimes.                       This court reviews the

evidentiary rulings of a district court for abuse of discretion.

United States v. Kelly, 510 F.3d 433, 436 (4th Cir. 2007).                                    An

abuse of discretion occurs only when “the [district] court acted

arbitrarily      or   irrationally        in   admitting           evidence.”           United

States v. Williams, 445 F.3d 724, 732 (4th Cir. 2006) (internal

quotation marks and citation omitted).

            Evans       argues     that     the      district          court      erred       in

admitting       the     evidence     because         its        probative        value     was

substantially outweighed by its prejudicial effect.                              A district

                                           2
court should exclude relevant evidence when “its probative value

is   ‘substantially     outweighed’       by   the     potential   for    undue

prejudice, confusion, delay or redundancy.”                United States v.

Queen, 132 F.3d 991, 994 (4th Cir. 1997) (quoting Fed. R. Evid.

403).   “Prejudice, as used in Rule 403, refers to evidence that

has an ‘undue tendency to suggest decision on an improper basis,

commonly,   though    not    necessarily,      an    emotional   one.’”    Id.

(citations omitted).        We have thoroughly reviewed the record and

conclude that the district court did not abuse its discretion in

admitting the evidence.

            Evans next challenges the district court’s denial of

his motion for a continuance after the Government inadvertently

failed to timely provide the laboratory report of DNA found on

the body armor.      This court reviews a district court’s denial of

a continuance for abuse of discretion.                Williams, 445 F.3d at

739 (citations omitted).       “[E]ven if such an abuse is found, the

defendant must show that the error specifically prejudiced [his]

case in order to prevail.”         Id. (internal quotation marks and

citation omitted).      We have thoroughly reviewed the record and

conclude that Evans has failed to demonstrate that the district

court committed error, let alone that prejudiced his case.

            Evans next argues that the district court erred in

refusing to reopen the evidence after a witness who previously

refused to testify indicated his willingness to take the stand

                                      3
after the close of the evidence.                 This court reviews a district

court’s    decision       on    whether    to    reopen      a   case   for       abuse   of

discretion.       United States v. Nunez, 432 F.3d 573, 579 (4th Cir.

2005) (citation omitted).

     When reviewing whether or not the judge abused his
     discretion in not reopening a case, we examine
     (1) whether the party moving to reopen provided a
     reasonable explanation for failing to present the
     evidence   in  its   case-in-chief;   (2)  whether   the
     evidence was relevant, admissible, or helpful to the
     jury; and (3) whether reopening the case would have
     infused   the  evidence   with   distorted   importance,
     prejudiced the opposing party’s case, or precluded the
     opposing party from meeting the evidence.

United    States     v.    Abbas,     74   F.3d    506,      511    (4th     Cir.       1996)

(citation omitted).            Our thorough review of the record persuades

us that the district court carefully and equitably balanced the

competing        interests       at   stake       in    rendering           its    ruling.

Accordingly, we conclude that Evans has failed to demonstrate

that the district court abused its discretion in refusing his

request to reopen the evidence.

            Finally,        Evans     challenges       the       sufficiency       of     the

evidence    on    his     convictions      for   possession        of   a    firearm      and

possession of ammunition.             This court reviews a district court’s

decision to deny a Fed. R. Crim. P. 29 motion for a judgment of

acquittal de novo.          United States v. Smith, 451 F.3d 209, 216-17

(4th Cir. 2006).          A defendant challenging the sufficiency of the

evidence faces a heavy burden.                   United States v. Beidler, 110


                                            4
F.3d 1064, 1067 (4th Cir. 1997).              The verdict of a jury must be

sustained “if, viewing the evidence in the light most favorable

to the prosecution, the verdict is supported by ‘substantial

evidence.’”         Smith,     451     F.3d   at    216   (citations      omitted).

Substantial evidence is “evidence that a reasonable finder of

fact   could    accept    as    adequate      and   sufficient     to    support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id.     (internal      quotation        marks       and     citation      omitted).

Furthermore, “[t]he jury, not the reviewing court, weighs the

credibility of the evidence and resolves any conflicts in the

evidence     presented.”        Beidler,      110    F.3d    at   1067    (internal

quotation      marks     and     citation       omitted).         “Reversal     for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”               Id. (internal quotation marks

and citation omitted).

             To establish a violation of 18 U.S.C. § 922(g)(1), the

Government was required to prove that: (1) Evans was a convicted

felon; (2) he knowingly possessed the firearm and ammunition;

and    (3)   the   firearm     and     ammunition     traveled    in     interstate

commerce.      United States v. Gallimore, 247 F.3d 134, 136 (4th

Cir. 2001).        In order to prove possession under § 922(g), the

Government     need    not     prove    “actual     or    exclusive     possession,

[rather] constructive or joint possession is sufficient.”                      Id.

at 136-37 (citation omitted).                 Moreover, “the Government may

                                          5
prove    constructive         possession     by    demonstrating      that   the

defendant exercised, or had the power to exercise, dominion and

control over the item.”           Id. at 137 (internal quotation marks

and citation omitted).           Assessed in its entirety, the record

confirms   that   the    Government       presented   overwhelming      evidence

from which a rational jury could reasonably conclude that Evans

possessed the firearm and the ammunition.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are     adequately    presented    in   the    materials

before   the   court    and    argument    would   not    aid   the   decisional

process.

                                                                        AFFIRMED




                                       6